DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest  conductive honeycomb structure, comprising: a pillar-shaped conductive honeycomb structure portion having: an outer peripheral side wall; and partition walls disposed inside the outer peripheral side wall defining a plurality of cells to form flow paths so that fluid can enter the flow paths through a first end face and exit through a second end face; wherein a pair of electrode layers extending in a flow path direction of the cells constitutes a part of an outer surface of the outer peripheral side wall, one electrode layer of the pair of electrode layers is disposed on a side opposite to the other electrode layer across a central axis of the honeycomb structure portion, and when the honeycomb structure is divided into four equal portions in the flow path direction of the cells to form four regions of A, B, C, and D from a side closer to the first end face, and an average value of electric resistances measured between two points in each of the four regions is represented as Ra, Rb, Rc, and Rd in this order from the side closer to the first end face, a relational expression of Ra ≤ Rb< ≤ Rc ≤ Rd (excluding Ra = Rb = Rc = Rd) is satisfied provided that the two points being determined so that a distance between the pair of electrode layers is the longest in the cross section perpendicular to the flow path direction of the cells, however, when there is no pair of electrode layers in such a cross section, the two points being determined so that a distance between the two points is the longest in the cross section.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774